Citation Nr: 0210439
Decision Date: 08/23/02	Archive Date: 11/06/02

Citation Nr: 0210439	
Decision Date: 08/23/02    Archive Date: 08/29/02

DOCKET NO.  92-01 847	)	DATE AUG 23, 2002
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana



THE ISSUES

1.  Entitlement to service connection for bilateral defective 
hearing.  

2.  Entitlement to service connection for tinnitus.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


VACATUR

The veteran served on active duty from February 1970 to 
November 1971 and from July 1973 to September 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in New Orleans, Louisiana.  

In December 1992, the Board remanded the case for otologic 
and audiometric examinations of the veteran to determine the 
nature an etiology of his current hearing loss and whether he 
had tinnitus.  The VA Medical Center subsequently informed 
the RO that the veteran failed to report for examination.  In 
April 1993, the veteran's representative at that time, noted 
that the veteran had failed to report, but did not raise any 
question as to notice or assert any good cause for failing to 
report.  The veteran's representative made a written 
presentation to the Board in June 1993, without raising any 
question as to notice or assert any good cause for failing to 
report.  

In May 1994, the Board issued a decision in this case.  
Service connection for bilateral defective hearing was denied 
based on the provisions of 38 C.F.R. § 3.655 which stipulate 
that a claim to reopen must be denied if a veteran fails to 
report for examination without good cause.  Service 
connection for tinnitus was denied because the evidence of 
record did not support the claim.  

Later in May 1994, the veteran came to the RO and the matter 
was reviewed.  The VA supervisor concluded that the veteran 
was not notified of the examination and the examination was 
canceled in error.  

In a decision issued in June 1993, the United States Court of 
Veterans Appeals (now the United States Court of Appeals for 
Veterans Claims) (herein "Court") discussed the provisions 
of 38 C.F.R. § 3.655 and emphasized that the burden was on VA 
to demonstrate that notice was sent to appellant's "latest 
address of record."  VA has not met the burden in this case.  

Inasmuch as it appears that the veteran was not notified of 
the VA examination, and the lack of evidence may have 
impacted both issues, the Board's decision on both issues 
must be VACATED in order to assure due process.  38 C.F.R. § 
20.904 (2001).  A new decision will be entered.


ORDER

The Board's May 1994 decision, which denied service 
connection for bilateral defective hearing and service 
connection for tinnitus, is VACATED.  


		
	GARY L. GICK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition for 
an attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.


 




BVA9412025
BOARD OF VETERANS' APPEALS
WASHINGTON, D.C.  20420

DOCKET NO. 92-01 847              DATE MAY 03 1994

THE ISSUES

Entitlement to service connection for bilateral defective hearing.

Entitlement to service connection for tinnitus.

REPRESENTATION

Appellant represented by:    Disabled American Veterans

ATTORNEY FOR THE BOARD

James J. Dunphy, Counsel

INTRODUCTION

The veteran served on active duty from February 1970 to November
1971 and from July 1973 to September 1982.

The current appeal arises out of an April 1991 rating action of the
New Orleans, Louisiana, Regional Office (RO).  The case was
remanded by the Board of veterans, Appeals (Board) in December 1992
for further development.  The case was returned to the Board in May
1993.

CONTENTIONS OF APPELLANT ON APPEAL

The veteran states that his audiological disabilities are the
result of service.  He notes that he was on hearing profile during
active duty, and that audiograms in service support the conclusion
that there was hearing loss during service.

DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 7104
(West 1991), has reviewed and considered all of the evidence and
material of record in the veteran's claims file.  Based on its
review of the relevant evidence in this matter, and for the
following reasons and bases, it is the decision of the Board that
the preponderance of the evidence is against the veteran's claims
for service connection for tinnitus and bilateral hearing loss.

FINDINGS OF FACT

1.    Service connection for bilateral hearing loss was denied by
the RO in April 1984 based on a finding that the veteran was not
shown to have a hearing loss by Department of Veterans Affairs (VA)
standards; he was informed of (but did not appeal) that
determination.

2.    Subsequent to that decision, the veteran submitted a private
medical record showing he has decreased hearing acuity.

- 2 -

3.    The veteran was scheduled for a VA examination to confirm
that he has a hearing loss by VA standards; he failed, without good
cause, to report for such examination.

4.    It is not shown that the veteran had chronic tinnitus in
service or that any such disorder is related to his active service
or any incident therein.

CONCLUSIONS OF LAW

1.    The veteran's failure to report for an examination scheduled
in conjunction with a reopened claim for service connection for
bilateral defective hearing which was previously disallowed
requires that the claim be denied. 38 C.F.R. 3.655(b) (1993).

2.    Tinnitus was not incurred in or aggravated by service. 38
U.S.C.A. 1110, 1131, 5107 (West 1991)

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, we note that the veteran's claims are well-grounded.  By
this, we mean that he has submitted claims that are plausible.  We
further conclude that the Department of Veterans Affairs (VA) has
met its statutory duty to assist the veteran in the development of
his claim. 38 U.S.C.A. 5107 (West 1991).  In this regard, we note
that the claim was remanded to the RO for the veteran to be
scheduled for a compensation examination.  This examination was not
undertaken due to the veteran's failure to report for examination.
We hold that the RO, in scheduling and notifying the veteran of the
examination, met its duty to assist the veteran, and the fact that
examination was not undertaken was due to the fault of the veteran.
Therefore, the provisions of 38 U.S.C.A. 5107 (West 1991) are met.

I.  Entitlement to Service Connection for
Bilateral Defective Hearing

Service connection for bilateral defective hearing was denied by
the RO in April 1984, on the basis that there was no current
hearing loss demonstrated (by VA standards).  The veteran was
informed of that decision, but did not submit a timely notice of
disagreement.  Error in that decision is not alleged, and none is
evident.  Accordingly, that decision is final. 38 U.S.C.A. 7105
(West 1991), Manio v. Derwinski 1 Vet.App. 140 (1991).  To

- 3 -

reopen his claim, the veteran had to submit new and material
evidence. 38 U.S.C.A 5108 (West 1991).

The veteran has now submitted a report of private audiometric
testing he underwent in April 1990.  This evidence suggests that he
may now have a hearing loss by VA standards.  Accordingly, the
claim was reopened.  To confirm that he does have a hearing loss by
VA standards, the Board remanded the case to the RO for a VA
audiological evaluation.  The veteran was given adequate notice of
the examination, but failed to report.

The provisions of 38 C.F.R. 3.655(b) (1993) state that when a
claimant fails to report for an examination scheduled in
conjunction with a reopened claim for a benefit which was
previously disallowed, the claim shall be denied.

In this case, the information which was to be obtained in the
scheduled examination was vital to the decision in that it would
show whether or not the veteran has a current hearing loss by VA
standards (which is a threshold requirement in establishing service
connection for this disability).  As the veteran's claim for
service connection for bilateral hearing loss had previously been
disallowed, his failure (without good cause) to report for
examination mandates that this claim be denied.

II.  Entitlement to Service Connection for Tinnitus

Tinnitus was not manifested in service.  Nor did the veteran
complain of tinnitus when he was examined for compensation purposes
by the VA in March 1984.  There is no evidence of record which
relates the veteran's current complaints of tinnitus to service.
As service connection has not been established for hearing loss,
service connection for tinnitus as secondary to hearing loss is not
for consideration.  Under these circumstances, we find no basis by
which to grant service connection for tinnitus.

ORDER

Service connection for hearing loss and tinnitus is denied.

4

BOARD OF VETERANS' APPEALS
WASHINGTON, D.C.  20420

GEORGE R. SENYK               GARY L. GICK

J. U. JOHNSON

NOTICE OF APPELLATE RIGHTS: Under 38 U.S.C.A. 7266 (West 1991), a
decision of the Board of Veterans' Appeals granting less than the
complete benefit, or benefits, sought on appeal is appealable to
the United States Court of Veterans Appeals within 120 days from
the date of mailing of notice of the decision, provided that a
Notice of Disagreement concerning an issue which was before the
Board was filed with the agency of original jurisdiction on or
after November 18, 1988.  Veterans' Judicial Review Act, Pub. L.
No. 100-687, 402 (1988).  The date which appears on the face of
this decision constitutes the date of mailing and the copy of this
decision which you have received is your notice of the action taken
on your appeal by the Board of Veterans' Appeals.

5

